Mr. Justice Wolf,
concurring.
I am of the opinion that supposing the Public Service Commission to have the authority by rule to make an insurance company responsible in the manner described in the majority opinion, nevertheless such company could not be reached by an attachment, but that a suit would have to be filed against it. The company should have its day in court directly. The opinion of the majority tends in this direction but does not, from my point of view, go far enough.
Furthermore, I question whether the Public Service Commission could by rule fix an obligation of this kind on the insurance company. The power, supposing it to exist, would generally reside in the Legislature. My dissent in Santiago v. Public Service Commission, 37 P.R.R. 467, is along these lines.